Citation Nr: 0812662	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2001, for the grant of service connection for mastectomy, 
left breast, with painful scar.


REPRESENTATION

Appellant represented by:	Mr. Jacob P. Welch, Esquire


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active military service from August 1961 to 
August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
that decision, the RO granted service connection for 
simple mastectomy of the left breast, with an initial 30 
percent rating, and a separate 10 percent rating for a 
painful scar as a residual of that surgical procedure - 
both retroactively effective from September 27, 2001.  The 
veteran wants an earlier effective date.

During the pendency of this appeal, the veteran provided 
testimony in support of his claim at a June 2005 hearing 
before RO personnel.

The Board remanded this case in February 2007 to ensure 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).

In September 2007, the veteran's newly designated 
representative - an attorney, requested more time to submit 
supporting evidence in response to the recently issued 
Supplemental Statement of the Case (SSOC).  And the Board 
granted this motion for an extension.

The veteran's attorney has since submitted this additional 
evidence in February 2008.  And along with this additional 
evidence, he requested a hearing at the RO before a Veterans 
Law Judge of the Board using video-conferencing technology (a 
video-conference hearing).  So to comply with this request, 
the Board is again remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




REMAND

As mentioned, in the statement recently submitted in February 
2008 along with the batch of supporting evidence, the 
veteran's attorney requested a video-conference hearing.  So 
this hearing must be scheduled before deciding this appeal.  
See 38 C.F.R. §§ 20.700(a) and (e), 20.703 (2007.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the earliest 
opportunity.  Notify him and his attorney 
of the date, time and location of this 
hearing.  Put a copy of this letter in the 
claims file.  If, for whatever reason, 
they change their minds and elect not to 
have this hearing or fail to report for it 
on the date scheduled, then also document 
this in the file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).

_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

